Donald L. Corbin, Chief Judge. This appeal comes to us from the Probate Court of Chicot County. It involves the estate of a domiciliary of Arkansas who died intestate on November 11, 1987. During his lifetime the deceased invested in two certificates of deposit in the State of Louisiana — one in his name and that of his daughter, Dorothy White Toney, appellant, and one in his name and the name of Ms. Toney’s daughter. The deceased also had two other daughters, Carolyn S. White, appellee, and Judy Richmond. After her father’s death, appellant had the proceeds of the two Louisiana certificates of deposit transferred to her account in Georgia. Appellant, on November 25, 1987, was appointed adminis-tratrix of the estate by an Arkansas probate court. In the inventory submitted February 16, 1988, she did not list the two Louisiana certificates of deposit as assets of the estate. Appellee, on July 5, 1988, filed her objections to the inventory and on November 9, 1988, sued appellant in Louisiana for one-third of the money. Following a hearing held December 19, 1988, the probate court, stating that a suit was pending in Louisiana which “will determine whether or not the two certificates of deposit, the subject of this action, is to be included in the inventory of the Estate,” ordered the estate to be left open until the case was decided in Louisiana. Appellant raises the following two points for reversal: I. DID THE ARKANSAS PROBATE COURT ERR IN HOLDING THAT LOUISIANA’S SUBSTANTIVE LAW APPLIED IN DETERMINING WHETHER JOINTLY HELD CERTIFICATES OF DEPOSIT IN A LOUISIANA DEPOSITORY AT THE DEATH OF AN ARKANSAS RESIDENT CO-OWNER ARE OWNED BY THE DECEASED’S ESTATE OR BY THE SURVIVING GEORGIA RESIDENT CO-OWNERS? II. DID THE ARKANSAS PROBATE COURT ERR IN STAYING PROBATE PROCEEDINGS PENDING A DECISION OF A LOUISIANA COURT IN A LAWSUIT COMMENCED NEARLY ONE YEAR AFTER THE ARKANSAS PROBATE WAS BEGUN AND IN WHICH THE ESTATE WAS NOT MADE A PARTY? We, however, do not reach the merits of these arguments because the order of the probate court is not a final order.  Even though the parties to this litigation do not raise the issue of the finality of the order, it is a jurisdictional question which the appellate court has the right and duty to raise in order to avoid piecemeal litigation. Morgan v. Morgan, 8 Ark. App. 346, 652 S.W.2d 57 (1983). For an order to be appealable, it must in some way determine or discontinue the action. Ark. R. App. P. 2. It must dismiss the parties from the court, discharge them from the action, or conclude their rights to the subject matter in controversy in order to be final. Taylor v. Taylor, 26 Ark. App. 31, 759 S.W.2d 222 (1988).  Although the chancellor’s order in this case indicates the direction in which he will rule in the future, it does not dismiss the parties from the court, discharge them from the action, or conclude their rights to the subject matter which is in controversy. It, therefore, is not a final order, and the appeal is dismissed. Even so, we deem it appropriate to note that the essence of the relief appellant is seeking by way of this appeal is akin to that which would be requested by way of a petition for a writ of mandamus. See Baker v. Harrison, 247 Ark. 377, 445 S.W.2d 498 (1969); Naylor v. Goza, 232 Ark. 515, 338 S.W.2d 923 (1960); Road Improvement Dist. No. 1 v. Henderson, 155 Ark. 482, 244 S.W. 747 (1922). Dismissed. Cooper and Mayfield, JJ., dissent.